internal_revenue_service number info release date index number ---------------------------------- ------------------------------ ------------------------------ ------------------------- in re department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - genin-169592-03 date january announcement copy enclosed provides guidance on seeking relief for late dear ---------------- we are answering your correspondence requesting a private_letter_ruling in order to be considered for late s_corporation relief under sec_1362 of the internal_revenue_code based on your account history it appears that you are ineligible for automatic relief under revproc_97_48 because the internal_revenue_service failed to receive a timely tax_return form_1120s for your first taxable_year although we are unable to respond to your request as submitted this letter provides information relating to rectifying your situation s_corporation elections generally to request relief for a late s_corporation_election back to the date of incorporation you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you are qualified for the reduced fee please include a statement certifying that your gross_income for the was less than dollar_figure million if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address room direct to cc psi in addition the irs has developed two new cd-roms to help educate small internal_revenue_service attn cc pa t p o box ben franklin station washington dc genin-169592-03 business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov businesses small which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s enclosures announcement revproc_2003_1 dianna k miosi chief branch associate chief_counsel passthroughs and special industries sincerely yours
